Pfeifer, J.,
dissenting. There is no question that Whitehurst did not file a complaint within the statutory time period. See R.C. 4123.512(D). There is considerable question as to whether his failure to file a complaint was due to excusable neglect or other good cause. See Zuljevic v. Midland-Ross Corp. (1980), 62 Ohio St.2d 116, 16 O.O.3d 140, 403 N.E.2d 986.
The Zuljevic court stated that “it is an abuse of discretion to dismiss R.C. 4123.519 [R.C. 4123.519 was amended and renumbered R.C. 4123.512 in 145 Ohio Laws, Part II, 3153-3156, effective October 20, 1993] proceedings on the basis of a claimant’s failure to act where he has not been given notice and an opportunity to show cause why the proceedings should not be dismissed and judgment entered against him.” Zuljevic, 62 Ohio St.2d at 120, 16 O.O.3d at 142, 403 N.E.2d at 988. Such notice and opportunity to show cause do not appear to have been given in this case. I believe the trial court should have granted White*1211hurst’s motion for leave to plead and compelled Whitehurst to address whether there was excusable neglect or other good cause for his failure to file a timely complaint.
The Zuljevic court was attempting to prevent claimants from “disregarding] with impunity [their] statutory obligation to timely prosecute.” Zuljevic, 62 Ohio St.2d at 119, 16 O.O.3d at 142, 403 N.E.2d at 988. The record does not suggest that Whitehurst is such a claimant. Instead, the record suggests that Whitehurst is (1) the victim of a notice of appeal that does not provide good notice to a layperson, see Appendix; (2) the victim of appellate procedure that does not require the notice of appeal to be served on counsel despite App. R. 13(B), which requires the notice of appeal to be served on counsel; and (3) the victim of appellate procedure that shifts the burden of proof to the party that won at the administrative level.
I would allow the appeal and reverse and remand to the trial court with instructions to determine whether Whitehurst’s failure to file a complaint was based on excusable neglect or other good cause.
*1212APPENDIX IN THE COURT OF COMMON PLE,
FRANKLIN COUNTY, OHIO
RICHARD K. WHITEHURST, ) CASE NO.
100 Maple Drive )
Columbus, OH 43228 )
Claimant-Appellee, ) ) 95CVD04- 2510
)
v. )
)
PERRY TOWNSHIP, )
FRANKLIN COUNTY, )
7125 Sawmill Road )
Dublin, OH 43017 )
)
Employer-Appellant, )
)
and ) NOTICE OF APPEAL
)
WILLIAM PFEIFFER, Administrator, )
BUREAU OF WORKERS’ COMPENSATION, )
30 West Spring Street )
Columbus, Ohio 43266-0581 )
)
and )
)
INDUSTRIAL COMMISSION OF OPIIO, )
30 West Spring Street )
Columbus, Ohio 43266-0589 )
)
Appellees. )
Now comes Perry Township, Franklin County, and hereby files its Notice of
Appeal and states that it is appealing from the November 2, 1994 order and decision of
*1213the Staff Hearing Officer in Claim No. PEL221148, from which order and decision of
said Staff Hearing Officer, the Industrial Commission, by order of January 24, 1995 and
mailed February 7, 1995, refused to permit an appeal to the Commission. In said Claim
No. PEL221148, claimant-appellee Richard K. Whitehurst is the claimant and employer-
appellant Perry Township, Franklin County, is the employer. This appeal is brobght
pursuant to the provisions of former Section 4123.519, Ohio Revised Code
Section 4123.512, Ohio Revised Code.
PERRY TOWNSHIP FRANKLIN COUNTY
[[Image here]]